DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3, 5-7, and 16 directed to Species 1 of the restriction requirement dated 12 February 2020 non-elected without traverse.  Accordingly, claims 1-3, 5-7, and 16 have been cancelled.
Applicant’s amendments to the claims did bring some of the allowable subject matter in to the independent Claim 1, but Claim 1 is still significantly more broad, and may require further search and consideration, than the allowed claims and does not contain all of the relevant subject matter. In particular the side-loading feature is only added to the preamble of Claim 1 and thus carries little to no significant weight. Additionally claim 1 does not require the inlet and outlet planes are oblique to the seal plane. As detailed in the previous office action “New art was found which does teach a side loaded filter with an oblique clamping force, Finn (US 2016/0230716) see Fig. 3 and 6 and parts 66, 48, and 68 and paragraphs 20 and 31. However Finn does not teach the inlet and outlet are a first and second plane and the seal is located on a third plane disposed at an oblique angle to the first and second planes.” Thus the claims are not in condition for allowance and are hereby cancelled to expedite the prosecution of the current application. 
Allowable Subject Matter
Claims 8,10-11,13-15,21-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance were previously detailed in the Non-Final rejection of Claims 24 and 25 and are re-stated here. All amendments to the currently allowable claims are drawn to grammatical corrections and do not affect the allowance. Claims 24 and 
Applicant's amendment to include "A side-load air filter cartridge" and “the circumferential shell including at least one engagement surface for directly engaging with an external component of the air cleaner housing to secure the air filter cartridge within the air cleaner housing, the at least one engagement surface being disposed orthogonally to the media pack outflow end and at an oblique angle to a sealing surface of the seal arrangement, wherein when a clamping force directed orthogonally to the engagement surface is exerted onto the engagement surface, a component sealing force is generated in the direction of the sealing surface." have overcome the previously cited art of the Final Rejection dated 3 November 2020 of Zou (US 8,668,756) in view of Widerski (US 8,382,876). New art was found which does teach a side loaded filter with an oblique clamping force, Finn (US 2016/0230716) see Fig. 3 and 6 and parts 66, 48, and 68 and paragraphs 20 and 31. However Finn does not teach the inlet and outlet are a first and second plane and the seal is located on a third plane disposed at an oblique angle to the first and second planes. It would not be obvious to one of ordinary skill in the art to combine Finn and Zou as the seals used in Finn are to seal the inlet and outlet surfaces to the housing and moving one of those seals away from the end would not accomplish that purpose and the seal used in Zou is to seal the two halves of the housing from each other which does not apply to the side loaded filter of Finn. Zou in view of Finn similarly is not appropriate as the purpose of the engagement surface of Finn is to urge the filter upwards into better contact with the housing as the filter is inserted into the housing and the housing of Zou is not prepared in that manner as it is top loaded rather than side loaded and thus no translational pressure would be exerted during replacement of the filter. No other applicable prior art was found which would render obvious or anticipate the claimed invention..

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776